Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The Reply filed by Applicants on 01/15/2021 is hereby acknowledged an entered.  The claim amendments when taken together with the terminal disclaimer have overcome the rejections of record and claims 1-13 and 67-71 are hereby allowed.
The Examiner has reconsidered the written rejection of record as it was applied to now cancelled claim 66.  In light of Applicant’s arguments that the specification describes specific nucleotides that the plant must have for conferring the claimed resistance the Examiner agrees that the currently amended claim 1 which incorporates the limitations of claim 66 has finite number of possible members given that these markers are specific to starting germplasm and hereby withdraws the written description rejection of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are free of the prior art given the failure of the prior art to teach or reasonably suggest a melon plant comprising an introgressed chromosomal region conferring resistance to ZYMV and WMV wherein the region is defined by flanking markers NU21906 and NU219710 wherein the plant comprises resistance to ZYMV, WMV and powdery mildew and wherein the introgressed region comprises a marker as listed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663